
	
		III
		110th CONGRESS
		1st Session
		S. RES. 175
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Brownback (for
			 himself, Ms. Mikulski,
			 Mr. Lieberman, Mr. Coleman, Mr.
			 Lott, Mr. Chambliss,
			 Mr. Craig, Mr.
			 Vitter, Mr. Kyl,
			 Mrs. Feinstein, Mrs. Dole, Mr.
			 Isakson, Mr. Bunning,
			 Ms. Murkowski, Ms. Cantwell, Mrs.
			 Boxer, Mr. Casey,
			 Mr. Bayh, Mr.
			 Lautenberg, Mr. Bingaman,
			 Mr. Hatch, Mr.
			 Smith, Mr. Cardin,
			 Mr. Martinez, Mr. Durbin, Mr.
			 Specter, Mr. Biden, and
			 Mr. McConnell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 59th anniversary of the
		  independence of the State of Israel.
	
	
		Whereas, on May 14, 1948, the State of Israel was
			 established as a sovereign and independent country;
		Whereas the United States was one of the first countries
			 to recognize the State of Israel, only 11 minutes after the creation of the
			 State;
		Whereas Israel has provided Jews from all over the world
			 with an opportunity to reestablish their ancient homeland;
		Whereas Israel is home to many religious sites that are
			 sacred to Judaism, Christianity, and Islam;
		Whereas Israel provided a refuge to Jews who survived the
			 horrors of the Holocaust, which were unprecedented in human history;
		Whereas Israel has also provided a refuge to, and has
			 successfully absorbed, more than 800,000 Jewish refugees who fled persecution
			 in neighboring states in the Middle East;
		Whereas the people of Israel have established a
			 pluralistic democracy that incorporates the freedoms cherished by the people of
			 the United States, including—
			(1)the freedom of
			 speech;
			(2)the freedom of
			 religion;
			(3)the freedom of
			 association;
			(4)the freedom of
			 the press; and
			(5)government by the
			 consent of the governed;
			Whereas Israel continues to serve as a shining model of
			 democratic values by—
			(1)regularly holding
			 free and fair elections;
			(2)promoting the
			 free exchange of ideas; and
			(3)vigorously
			 exercising in its parliament, the Knesset, a democratic government that is
			 fully representative of its citizens;
			Whereas Israel has bravely defended itself from terrorist
			 and military attacks repeatedly since Israel declared its independence;
		Whereas the Government of Israel has successfully worked
			 with the neighboring governments of Egypt and Jordan to establish peaceful
			 bilateral relations;
		Whereas, despite the deaths of over 1,000 innocent
			 citizens of Israel at the hands of murderous suicide bombers and other
			 terrorists since 2002, the people of Israel continue to seek peace with their
			 Palestinian neighbors;
		Whereas several Israeli soldiers remain hostages of
			 terrorist groups, and were unable to celebrate the Independence Day of Israel
			 with their families and friends;
		Whereas successive leaders of Israel have sought peace in
			 the Middle East;
		Whereas the United States and Israel enjoy a strategic
			 partnership based on shared democratic values, friendship, and respect;
		Whereas the people of the United States share an affinity
			 with the people of Israel and view Israel as a strong and trusted ally;
		Whereas Israel has made significant global contributions
			 in the fields of science, medicine, and technology;
		Whereas the Independence Day of Israel on the Jewish
			 calendar coincides this year with April 24, 2007; and
		Whereas recognition of the numerous achievements of the
			 people and the State of Israel is especially important in 2007 given the grave
			 threats issued by, and the clear intentions of, the Government of Iran: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 independence of the State of Israel as a significant event for providing refuge
			 and a national homeland for the Jewish people;
			(2)strongly supports
			 efforts to bring peace to the Middle East;
			(3)commends the
			 bipartisan commitment of all Presidents and Congresses of the United States
			 since 1948 that supported Israel and worked for the security and well-being of
			 Israel;
			(4)congratulates the
			 United States and Israel for strengthening their bilateral relations during
			 2006 in the fields of defense, diplomacy, and homeland security, and encourages
			 both countries to continue their cooperation in resolving mutual challenges;
			 and
			(5)extends the best
			 wishes of the Senate to the people of Israel as they celebrate the 59th
			 anniversary of the independence of the State of Israel.
			
